Citation Nr: 0506451	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  00-25 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance, or on account of 
being housebound.

2.  Entitlement to permanence of a total disability rating 
for purposes of Dependents' Educational Assistance under 
Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the RO.  
That decision (1) granted service connection for Hodgkin's 
lymphoma and assigned a 100 percent schedular disability 
evaluation, effective from March 20, 2000.  That decision 
also denied the veteran's SMC based on the need for regular 
aid and attendance, or on account of being housebound, and 
found that he did not have a total service-connected 
disability, permanent in nature, so as to establish 
eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38, of the United States Code.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

In December 2003, when the RO last issued the veteran a 
supplemental statement of the case (SSOC) relative to the 
issues here on appeal, his designated VA representative was 
Disabled American Veterans (DAV).  The record shows that, in 
January 2004, he executed a new VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative) 
in favor of the [Puerto Rico] Public Advocate for Veterans 
Affairs (PRPAVA).  It appears, however, that this document 
was mis-filed in the veteran's claims folder (i.e., it is 
filed in the center of the folder rather than on the right-
hand side of the folder).  Consequently, PRPAVA has not yet 
been recognized as the veteran's representative, and the DAV 
has continued to represent him and to present argument on his 
behalf in connection with this appeal.  The January 2004 
appointment, however, had the effect of revoking the 
appointment of the DAV, see 38 C.F.R. § 20.607 (2004).  
PRPAVA was never afforded an opportunity to present argument 
on the veteran's appeal before the appeal was certified and 
transferred to the Board in August 2004.  On remand, this 
organization will have an opportunity to represent the 
veteran.

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; that VA will seek to provide; and 
that the claimant is expected to provide.  It must also 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2004).  In the present case, the record shows 
that the RO sent the veteran VCAA notice letters in September 
2001 and October 2002 relative to the issues on appeal.  
However, neither letter contains an explicit request that the 
veteran provide any evidence in his possession that pertains 
to his claims.  Nor do they contain any notice with respect 
to the information and evidence necessary to substantiate the 
veteran's claim for permanency of his total rating.  This 
should be corrected.

Evidence in the claims file shows that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  As it appears that the award was made 
relatively recently, it seems likely that the award was made, 
at least in part, as a result of impairment occasioned by one 
or more of the veteran's service-connected disorders.  
Currently, there are no records from SSA in the claims file.  
Nor does it appear that an effort has been made to obtain 
such records.  Accordingly, and because it appears that the 
records may contain information relevant to the issues on 
appeal, further development is required.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).

It is not entirely clear from the record whether the veteran 
needs regular aid and attendance as a result of his service-
connected disabilities.  VA outpatient treatment records, 
dated in February 2003, show, for example, that his ADL's 
(activities of daily living) were "good" and that he needed 
no assistance with respect to things such as bathing, 
dressing, eating, toileting, walking, transferring, or 
medications.  Later, however, when the veteran was examined 
for VA compensation purposes in April 2003, an examiner 
opined that the veteran was, in fact, in need of aid and 
attendance.  Notably, though, the examiner did not 
specifically indicate whether there was a "regular" need.  
Nor it is clear that the need identified was due solely to 
service-connected disability.  (The record shows that, in 
addition to service-connected disabilities, the veteran also 
suffers from non-service-connected HIV.)  Under the 
circumstances, the Board finds that the veteran should be 
afforded a new examination.  38 C.F.R. § 3.327 (2004).

Permanency of total disability for compensation purposes is 
governed by 38 C.F.R. §§ 3.340 and 4.15 (2004).  Permanence 
is essentially a medical question that requires competent 
medical evidence; neither the Board nor the RO may deny a 
claim for permanency based on its own unsubstantiated medical 
conclusions.  See Elcyzyn v. Brown, 7 Vet. App. 170, 176 
(1994).  Because the record presently does not contain a 
medical opinion as to permanency, additional development is 
required.  38 C.F.R. § 3.159(c)(4) (2004).

The veteran is hereby notified that it is his responsibility 
to report for the examination(s) scheduled in connection with 
this REMAND, and to cooperate in the development of his case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of his claims.  
38 C.F.R. §§ 3.158, 3.655 (2004).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran and his representative a 
new VCAA notice letter relative to the claims 
currently on appeal.  The notice must inform 
the claimant of any information and evidence 
not of record (1) that is necessary to 
substantiate his claim; (2) that VA will seek 
to provide; and (3) that he is expected to 
provide. The notice must include a request 
that he provide any additional evidence in 
his possession that pertains his claims, and 
an explanation of the information and 
evidence necessary to substantiate his claim 
for permanency of his total rating (see 
38 C.F.R. §§ 3.340 and 4.15).  

2.  Ask the veteran if he has received any 
additional VA treatment for his service-
connected disabilities since the time that 
records of such treatment were last received 
in 2003.  If he has, attempt to obtain the 
additional records, following the procedures 
set forth in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

3.  Ask the SSA to provide copies of any 
records pertaining to the veteran's award of 
SSA disability benefits, to include any 
medical records considered in making that 
award.  The materials obtained should be 
associated with the claims file.

4.  After the foregoing development has been 
completed, schedule the veteran for an 
examination to assess his need for regular 
aid and attendance and to determine whether 
he is housebound due to his service-connected 
disabilities and whether his total disability 
evaluation for his service-connected 
disabilities is permanent.  The examiner 
should review the claims file, and should 
indicate in the examination report that the 
claims file has been reviewed.  In addition 
to completing the examination for special 
monthly compensation (housebound status or 
need for aid and attendance), the examiner 
should offer an opinion concerning whether 
the veteran's total disability as a result of 
service-connected disability is reasonably 
certain to continue throughout his lifetime, 
or is it likely that his condition will 
improve?  (Please note that the veteran's age 
may be considered in making this 
determination.)  A complete rationale should 
be provided for all opinions expressed.  If 
the examining physician deems it necessary to 
consult with other physicians for purposes of 
providing the requested information, that 
should be done.

5.  Thereafter, take adjudicatory action on 
the veteran's claims.  If any benefit sought 
is denied, an SSOC should be provided to the 
veteran and his representative.  The SSOC 
should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§§ 3.340 and 4.15.

After the veteran and his representative (currently PRPAVA) 
have been given an opportunity to respond to the SSOC, the 
claims file should be returned to this Board for further 
appellate review.  No action is required by the veteran until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


